Electronically Filed
                                                       Supreme Court
                                                       SCPW-14-0001154
                                                       30-OCT-2014
                                                       09:04 AM




                         SCPW-14-00001154

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              NORTH BEACH WEST MAUI BENEFIT FUND,
          a Hawai#i non-profit corporation, Petitioner,

                                vs.

       LAND COURT OF THE STATE OF HAWAI#I, ADMINISTRATIVE
        DIRECTOR OF THE COURTS, and CHIEF STAFF ATTORNEY
                OF THE SUPREME COURT, Respondents.


                        ORIGINAL PROCEEDING
                    (1 L.D. CASE NO. 12-1-3039)

         ORDER DISMISSING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          On October 3, 2014, Petitioner North Beach West Maui
Benefit Fund filed a petition for a writ of mandamus or for other
relief (“Petition”) seeking an order directing the Land Court of
the State of Hawai#i to render a decision on its 2012 ex parte
motion or, in the alternative, approving a process for the
scanning and digitizing of certain Land Court applications and
microfilm reels.   On October 22, 2014, the parties to this
original proceeding filed a stipulation to dismiss the Petition.
Upon careful review and consideration of the record in this
matter,
          IT IS HEREBY ORDERED that the Petition is dismissed.
          DATED: Honolulu, Hawai#i, October 30, 2014.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack
                              /s/ Michael D. Wilson




                                2